Case 2:19-cv-09465-KM-JBC Document 20 Filed 05/21/19 Page 1 of 25 PagelD: 642

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

GOVERNMENT EMPLOYEES INSURANCE CO.,
GEICO INDEMNITY CO., GEICO GENERAL
INSURANCE COMPANY and GEICO
CASUALTY CO., CIVIL ACTION NO.:

2:19-cv-09465-KM-JBC
Plaintiffs,

Vv.

ININGNING HE, M.D., ADVANCED PAIN CARE,
L.L.C., SASCHA QIAN, M.D., RAJIVAN ORAL ARGUMENT REQUESTED
MANIAM, M.D., YOUNG M. AHN, L.AC., APEX
ANESTHESIA ASSOCIATES, L.C.C., JOHN LI,
M.D., ANTHONY SURACE, M.D., ANI
KALFAYAN, M.D., SAMUEL CARUTHERS,
M.D., TIMOTHY FINLEY, M.D., SANJAY
TEWARI, M.D., and LOUIS QUARTARARO,
M.D.,

Defendants.

 

 

 

BRIEF OF DEFENDANTS, JOHN LI, M.D. AND ANTHONY SURACE, M.D., IN
SUPPORT OF THEIR MOTION TO DISMISS THE COMPLAINT

 

BRACH EICHLER LLC

101 Eisenhower Parkway
Roseland, New Jersey 07068-1067
(973) 228-5700

Attorneys for Defendants,

John Li, M.D. and

Anthony Surace, M.D.

Of Counsel:
Keith J. Roberts, Esq.

On the Brief:

Keith J. Roberts, Esq.
Shannon Carroll, Esq.

BE:10379463.4/ADV 122-276254
Case 2:19-cv-09465-KM-JBC Document 20 Filed 05/21/19 Page 2 of 25 PagelD: 643

 

TABLE OF CONTENTS
PRELIMINARY STATEMEN Tresicsesisisscr savarsatraraaten grag giaraincr alata erie sai aaa saaetsasenato aaa aise oa 2
STATEMENT OF RELEVANT FACTS AND PROCEDURAL HISTORY .......cceceeeeeee en enee 3
ARGUMENT. |... ...ccceccee cece reer n nena eens nett en eee ene seen een eae ens eaeeneeeeeeeeneeneeneeneeaeenerae tees 5
STANDARD OF REVIE Woovawacserscesiranion:eusieuensenncsiececemin an oRinsisarbin ENN SRA NaNASIOKe MN MMAR 5
A. MOTION TO DISMISS... cavsavintessionssinacennasienda vrmanuaremaaaiaasion iam aeturaiaaualewaTeWae eames 5
B. HEIGHTENED PLEADING REQUIREMENT OF RULE 9(B).....cccccssceeeeee en eee 6
POINT I — PLAINTIFF FAILS TO SET FORTH A VALID FRAUD CLAIM .....eceeeeeee renee 7
A. FRAUDULENT SERVICES... cc ceecescetenne enters eee eeeeneeneeaeeneenneeneeeeneeneneenenes 8
B. UNBUNDLING aacscsceneescemamnanneneasaneasnneaennnieNeu see cenlaneNoae esas mae 12
POINT II — PLAINTIFF FAILED TO SET FORTH A VALID IFPA CLAIM 1.0... 15
POINT HI —- GEICO FAILS TO SET FORTH A RICO CLAIM oo. .ccceeeeeeescneseeenereeneaneees 18
POINT IV — PLAINTIFF FAILED TO PLEAD AN UNJUST ENRICHMENT CLAIM........ 20
POINT V - THE COMPLAINT SHOULD BE DISMISSED AGAINST
SURACE FOR LACK OF SERVICE.......:ccccscescscecesscesvescesssea veo diuisibisaibicaioli sieaicets vsiilaaey 21
CONCLUSION gaccapssnaniaaasasanesaaaan accupanan neha been esa enieemnedeca san trnes sine Res ne naceewemens 22
i

BE:10379463.4/ADV 122-276254
Case 2:19-cv-09465-KM-JBC Document 20 Filed 05/21/19 Page 3 of 25 PagelD: 644

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF AUTHORITIES
Page(s)

Cases
Ashcroft v. Iqbal,

556 U.S. 662 (2009) ssccavcaseavauscsanawunsanicsaan vu vapnaensceuiecesy aeons haewe sina wie SinGeoaaea GAG aa ata naRialnhe Se isener 5
Atlas Pile Driving Co. v. DiCon Fin. Co..

886 F.2d 986 (8th Cir, 1989) occcsecssesessssecesesessseevseesvssevseesersepesseesessevessseseesessseuseevnesenseenseave 8
Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007)..... sssasersssevnaenasuwanccuncssw siete vice seeiaediecelis ie vis te peau Weve ceeiaNPiWUVELAUsbbaldadsadsaiue 5
Bright v. Westmoreland Cty.,

380 F.3d 729 (3d Cir, 2004)... cccccccccccscccessscessssecsscessseesecessssesesesesseseseesenssessaseensses veered, 17, 20
Casper v. Paine Webber Grp.., Inc.,

787 F. Supp. 1480 (D.N.J. 1992) .occcecccecstssssseeeesssessesessssesseevassevssecnsuseauecenresneavesaeesevaavenseans 18
Dow Chem. Co. v. Exxon Corp.,

30 F. Supp. 2d 673 (D.N.J. 1998) ....cccssssssscsrsusssescsessscnsssssssssccsssscsasssssssedpdiadoosbasssduvnsenenssnpseeese 9
Glessner v. Kenny,

952 F.2d 702 (3d Cir. 1991)... cccccccssssccsssscssenesssrseetsestessesesssensssnsevsapevsseuavenseeatevseenvesensseerenas 18
Gov’t Employees Ins. Co. v. MLS Med. Grp. LLC, No. CIV.A. 12-7281 SRC,

2013 WL 6384652 (D.N.J. Dec. 6, 2013) cc ccccesssesseesecesesesseesssesenseesatecasevssennevarevssevease 7,16, 19
In re Ins. Brokerage Antitrust Litig.,

618 F.3d 300 (3d Cir.2010).......ssssiseavannvascssawssnsincxnasusasuavswcssiasssaunsaWcaivaavecuiniedsniveaeesaebdvevdbaevaisbiives 19
In Re Bayside Prison,

190 F. Supp. 2d 755, 760 (D.N.J. 2002) sscsisisrcsevecasncvasseasanceatoasnenise cians taasapeuecserercrsernreeeereneee 4,9
Inst. Inv. Group v. Avaya, Inc.,

564 F.3d 242 (3d Cir. 2009 )cisscisssisvipuaineauiusseawua sien aauauii Mudie sobionasuspanenenciavoudiussiensdieuanede 5,7, 10, 11
Miranda v. Ponce Fed. Bank,

948 F.2d 41 (1st Cir, 1991). iccccccsssssssessrsesssvesssessesssesssseseseseesseeseseeateessarevasenvesnravereesagens 18
Morales v. Superior Living Prods., LLC,

398 F. App’x 812 (3d Cir. 2010) wo. ccccccccscsssecrscsssseesssesseecssssssseneesseesesvvesseassnseaaeesassentvearenees 7
Naporano Iron & Metal Co, v. Am. Crane Corp.,

79 F, Supp. 2d 494 (D.N.J. 1999) sccssissenes secacgaaisaiamauansaveih caisabalesiwia'vesvanbisates Ge cevavpsuslewuavsiavessauieicaes 5

ii
BE:10379463.4/ADV 122-276254
Case 2:19-cv-09465-KM-JBC Document 20 Filed 05/21/19 Page 4 of 25 PagelD: 645

Phillips v. County of Allegheny,
515 F.3d 224 (3d Cir, 2008)......cccccssccscressecersssssrscossssessnserseeessase esos s SAAR aOR cNMNMUSRKtlcamiEdaa 5

Poling v. Hovnanian Enterprises,
99 F. Supp. 2d 502(D.N.J. 2000) ..... sasssusuosssssusnreuuscseamnsiannruanuuanicenn wavaacevenyen acesuneneansnnasamencerass 19

Robinson v. Wingate Inns Int’], Inc.,
13-CV-2468 CCC, 2015 WL 4064654 (D.N.J. June 30, 2015) (Cecchi, J.) ...cceccscerssnresseeesnes 5

Rothberg v. Marger,
2013 WL 1314699 (D.N.J. Mar. 28, 2013)........ccccccanereeredbiieuvaanmeiuasRnielinmastcsnsnieeaamutis 19

Snyder v. Farnam Companies, Inc.,
792 F, Supp. 2d 712 (D.N.J. 2011) sissssicrspsanennssecasasnessuavauanuiasuanecinancevcedastalsunwasioiasasenioneseeseeen- 20

United Mine Workers of America v. Gibbs,
383 U.S. 715 (1966) .....ccccsesesesseessrssecsrecesssevseeuevensevensusevsvevsnneseeeevseeseesesessesassesserasecteseavesses 21

U.S ex rel. Whatley v. Eastwick Coll.,
No. CIV. 2:13-1226 WJM, 2015 WL 4487747 (D.N.J. July 23, 2015), aff'd

 

 

sub nom. United States v. Eastwick Coll., 657 F. App’x 89 (3d Cir. 2016)...cccccccscesesseeeees 7,8
Statutes
18 U.S.C. § 1961(5) ....... csvsiwssnssninsinnessuninnnnanis wants eve utitaunuinetnaliete sateen wadbbaldid Va waitevdsuubaususbiayiints 17
18 U.S.C. § 1962(C) vresccscrsseseteersseeeseesscsstsstscsecssessssceseseseessessecsecsseseseseasvaseassessevseneveevueeneeaseanees 17
Insurance Fraud Prevention AcCt....c...cccccccscssscsssssesserssecversesevensecsecausesnensescuesessesenstesstneseesseeess 1,5, 13
Pub. L. No. 91-452, 84 Stat. 922 (1970)... scccsscssssssssssssssssesssessvessssseubavselensscvssvsviveserssssecsssscerens 16
Racketeer Influenced and Corrupt Organizations ACt....ccccccccccscssssessecsesrscssesessscsessvecsssesvssecsecsees 1
Rule 88)... cccccsesecsesssssssesscseccsseseesssssssseceeecsessecuysesssavenssveysnepessevasvavvavssssvaueusswaseuevavendvaeeceserevareeseerss 6
Rutle 9(b) .............:sss++1+0+ ieugauaissiin ae aieteicgesaa aN es GSW RARCWM RS NDRARUS ehlemmanwsrarenenrerememnmmneanene vo 0+ 4,5,6, 17
Rule 12... eeseesseseeseneesse caisaninnrbiaaeniies inthe ca aC abiuciUaieiTe EpuUlsgyaaieNUNUGNCaNUNHDUbANRULRANAUES o+sevessecesvenss 20
Rule 12(b)(4) and (5) ve ccceseseessesseessssenecscsesssensssssssassessesvassessuscsesevavavesedveussvavssavatesesessssssears 3,19
Rule 12(0)(6).. ccc cccsensensstseetseterstsensestssseestecsessnscsessesvapeevavasieeesasstnesasasnavavaseasevaveceesessvaseeveesens 3
Other Authorities
Smith, Howard, M.D., Evaluation of Intravenous Sedation on Diagnostic Spinal

Injection Procedures........cccccssssesseseseessssesseeveseceeeeessensssveescseeecaeqeasnnasenteseeessasenseenseeatsentenes 3,9, 10

iii

BE:10379463.4/ADV 122-276254
Case 2:19-cv-09465-KM-JBC Document 20 Filed 05/21/19 Page 5 of 25 PagelD: 646

PRELIMINARY STATEMENT

Anthony Surace, M.D. (“Surace”) and John Li, M.D. (“Li”)(collectively, “Anesthesia
Defendants”) bring this motion to dismiss the Complaint filed by Plaintiffs Government
Employees Insurance Company, Geico Indemnity Company, Geico General Insurance
Company, and Geico Casualty Company (collectively “GEICO” or “Plaintiff’).

The Complaint must be dismissed, because GEICO fails to set forth a claim against
the Anesthesia Defendants. Plaintiff's pleading deficiencies are exacerbated by the fact that
nearly all of the claims are subject to the heightened pleading standards required for a fraud
claim in accordance with Federal Rule of Civil Procedure (“Rule’’) 9(b).

Essentially, Plaintiff provides some legal conclusions and a few threadbare
allegations in an attempt to tie the Anesthesia Defendants into GEICO’s trumped up
reimbursement case against Advanced Pain Care, LLC (“APC”) and Apex Anesthesia
Associates (“Apex”). In so doing, Plaintiff generally alleges that the Anesthesia Defendants
provided “fraudulent services” and unbundled anesthesia from the primary procedure codes.
Tellingly, GEICO fails to identify any specific claims where the services provided were
unnecessary or fraudulent. Further, GEICO ignores the fact that the Anesthesia Defendants
did not indicate patients for the services and did not bill for those services. Similarly,
GEICO tacitly acknowledges that the Anesthesia Defendants have no ownership or control
in Apex, by limiting the pleading only to the fact that they performed services for Apex.

In this regard, GEICO’s claims for violations of the Insurance Fraud Prevention Act
(“IFPA”)(Count II), violations of Racketeer Influenced and Corrupt Organizations Act (“RICO”)
(Count IV and IX), aiding and abetting fraud (Count VI), common law fraud (Count X), and

unjust enrichment (Count VID must be dismissed.

BE:10379463.4/ADV 122-276254
Case 2:19-cv-09465-KM-JBC Document 20 Filed 05/21/19 Page 6 of 25 PagelD: 647

Second, the Complaint must be dismissed against Surace for the additional reason that he

was not served. Similarly, the false affidavit of service filed by GEICO must be quashed.

For these reasons, the Anesthesia Defendants’ motion to dismiss should be granted in

its entirety.

STATEMENT OF RELEVANT FACTS AND PROCEDURAL HISTORY

On April 10, 2019, Plaintiff filed a complaint setting forth allegations of insurance fraud.
(ECF 1.)
In the Complaint, the Plaintiff attempts to make fraud allegations against the Anesthesia

Defendants.

Plaintiff generally alleges that the Anesthesia Defendants provided “fraudulent services”

on behalf of Apex. (ECF 1 at 9{ 18-19.)

In addition, Plaintiff claims that pain management injections generally do not require the
sedation or anesthesia provided by the Anesthesia Defendants. (Id. at 4309-314.) Plaintiffs cite
to Smith, Howard, M.D., Evaluation of Intravenous Sedation on Diagnostic Spinal Injection
Procedures, Pain Physicians 2013 in support of this position. The article provides in pertinent
part as follows:

IV sedation analgesia is inconsistently employed across
interventional pain settings. In one survey of pain practices, 46%
of respondents employed IV sedation for lumbar epidural steroid
injections and 53% used it for cervical epidural steroid injections
Most practice guidelines discourage the routine use of sedation for
interventional pain procedures. There are, however, patients who
are unable to cooperate with the procedure for various reasons and
for whom sedation may be indicated to control patient anxiety or
apprehension and allow for safe and satisfactory conduct of the
procedure/intervention. In these instances, providing appropriate
sedation goes beyond being humane: it is required in order to
perform the procedure safely and effectively. It has been shown

 

 

 

 

 

 

BE:10379463.4/ADV 122-276254
Case 2:19-cv-09465-KM-JBC Document 20 Filed 05/21/19 Page 7 of 25 PagelD: 648

that the preprocedural anxiety level correlates with the
postprocedural level of patient comfort. One study compared the
anxiolytic effect of midazolam and droperidol, administered prior
to epidural catheterization, on postprocedural memories and
comfort level between 12 and 20 hours and showed that patients
receiving midazolam reported significantly less pain and anxiety

(Emphasis added.)

Plaintiff alleges that the Anesthesia Defendants administered anesthesia to increase
billing and to give the false impression that pain management procedures needed to be performed

in an ambulatory surgical center. (ECF 1 at $9317.)

Plaintiff generally alleges that every instance of anesthesia provided by the Anesthesia

Defendants was medically unnecessary. (Id. at 9318.)

Finally, Plaintiff alleges that the Anesthesia Defendants inappropriately unbundled

anesthesia billing. (Id. at ]9349-355.)

Nonetheless, GEICO admits that Apex billed for the services provided. (ECF 1 at 9401.)
This is confirmed by the actual bills, which were specifically referenced in the Complaint. See

Exhibit A to Declaration of Shannon Carroll.!

Similarly, GEICO does not allege that the Anesthesia Defendants had any ownership or

control over Apex.

 

Generally, where “a party presents matters outside the pleadings, the District Court must
convert the Motion to Dismiss into a Motion for Summary Judgment. . . . However, in
this Circuit, a District Court may also consider... matters incorporated into the
pleadings by reference. . . matters integral to or upon which plaintiff's claim is based.” In
re Bayside Prison Litig., 190 F. Supp. 2d 755, 760 (D.N.J. 2002). Here, the bills were
incorporated by reference into paragraph 350-353 of the Complaint.

BE:10379463.4/ADV 122-276254
Case 2:19-cv-09465-KM-JBC Document 20 Filed 05/21/19 Page 8 of 25 PagelD: 649

ARGUMENT

The Anesthesia Defendants meet the standard for a motion to dismiss pursuant to
Rule 12(b)(6.) Similarly, Surace meets the standard to dismiss based on lack of service

pursuant to Rule 12(b)(4) and (5).

STANDARD OF REVIEW
A. Motion to Dismiss

The legal standard for evaluating a motion to dismiss under Fed. R. Civ. P. 12(b)(6) is
settled. To survive a motion to dismiss, a plaintiff must set forth “enough facts to state a claim to
relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A
claim has facial plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 556.
The plausibility standard is not akin to a “probability requirement,” but it asks for more than a
sheer possibility that a defendant has acted unlawfully. Id. Where a complaint pleads facts that
are merely consistent with a defendant’s liability, it stops short of the line between possibility

and plausibility of entitlement to relief. Id., at 557.

This analysis requires the Court to “accept all factual allegations as true, construe the
complaint in the light most favorable to the plaintiff, and determine whether, under any
reasonable reading of the complaint, the plaintiff may be entitled to relief.” Phillips v. County of
Allegheny, 515 F.3d 224, 233 (3d Cir. 2008). But “the tenet that a court must accept as true all
of the allegations contained in a complaint is inapplicable to legal conclusions,” Ashcroft v,
Iqbal, 556 U.S. 662, 678 (2009), or to “conclusory allegations or legal conclusions masquerading
as factual conclusions,” which “will not suffice to prevent a motion to dismiss.” Bright v,

Westmoreland Cty., 380 F.3d 729, 735 (3d Cir. 2004) (internal citations and quotations omitted).

BE:10379463.4/ADV 122-276254
Case 2:19-cv-09465-KM-JBC Document 20 Filed 05/21/19 Page 9 of 25 PagelD: 650

B. Heightened Pleading Requirements of Rule 9(b)

Rule 9(b) requires that “[P]laintiffs . . . plead the who, what, when, where and how of the

alleged fraud.” Inst. Inv. Group v. Avaya, Inc., 564 F.3d 242, 253 (3d Cir. 2009); accord

 

Robinson v. Wingate Inns Int'l, Inc., 13-CV-2468 CCC, 2015 WL 4064654, at *3 (D.N.J. June

 

30, 2015) (Cecchi, J.) (holding that Rule 9(b) requires plaintiffs to “inject precision or some
measure of substantiation” into their fraud allegations). “Pleadings containing collectivized
allegations against ‘defendants’ do not suffice.” Naporano Iron & Metal Co. v. Am. Crane Corp.,
79 F. Supp. 2d 494, 511 (D.N.J. 1999). Undoubtedly, the strictures of Rule 9(b) are not met
“where the complaint vaguely attributes the alleged fraudulent statements to ‘defendants'.” Id.
(internal quotations and citations omitted).

Indeed, fraud allegations must be pled “with sufficient particularity to place the
defendant on notice of the precise misconduct with which it is charged.” U.S ex rel. Whatley
v. Eastwick Coll., No. CIV. 2:13-1226 WJM, 2015 WL 4487747, at *6 (D.N.J. July 23,

2015), aff'd sub nom. United States y. Eastwick Coll., 657 F. App'x 89 (3d Cir.

 

2016)(internal citations and quotations omitted).

Here, GEICO fails to set forth a valid factual basis for a fraud claim pursuant to Rule
9(b). Therefore, Plaintiff fails to plead a claim for (1) violations of the IFPA (Count II) (2)
violations of RICO (Count IV and IX), (3) Aiding and Abetting Fraud (Count VI), and (4)
Common Law Fraud (Count X). In addition, GEICO fails to set forth a claim for unjust
enrichment. (Count VII).

Finally, GEICO failed to serve Surace. Therefore, for this additional reason, the

Complaint should be dismissed as to Surace and the false affidavit of service must be quashed.

BE:10379463.4/ADV 122-276254
Case 2:19-cv-09465-KM-JBC Document 20 Filed 05/21/19 Page 10 of 25 PagelD: 651

POINT I

PLAINTIFF FAILS TO SET FORTH A VALID FRAUD CLAIM

GEICO fails to set forth the required factual basis for a valid fraud claim against the
Anesthesia Defendants.

The elevated pleading requirements of Rule 9(b) apply to nearly all of Plaintiffs’ claims
against the Anesthesia Defendants. Plaintiffs’ RICO claims (Counts IV and IX) are predicated
on acts of fraud, so those claims are subject to the strict pleading standard of Fed. R. Civ. P. 9(b).
See, e.g., Morales v. Superior Living Prods., LLC, 398 F. App’x 812, 814 (3d Cir. 2010).
Plaintiffs’ Insurance Fraud Prevention Act (“IFPA”) Claim (Count I) is a fraud claim by
definition, so it too must be plead with particularity. Gov't Employees Ins. Co. v. MLS Med.
Grp. LLC, No. CIV.A, 12-7281 SRC, 2013 WL 6384652, at *8 (D.N.J. Dec. 6, 2013)(dismissing
IFPA claim where Geico “failed to meet even the basic pleading requirement of Rule 8(a), much
less the heightened standard applicable to fraud claims). And, of course, Rule 9(b) applies to
Plaintiffs’ claims for common law fraud and aiding and abetting common law fraud (Counts VI

and X). Inst. Inv. Group v. Avaya, Inc., 564 F.3d 242, 253 (3d Cir. 2009).

 

The Complaint is entirely devoid of any substantive factual allegations supporting fraud
claims against the Anesthesia Defendants. Indeed, the time, place and substance of the
defendant's alleged misconduct are absent. See, e.g., Eastwick Coll., No. CIV. 2:13-1226
WJM, 2015 WL 4487747, at *6. Plaintiff failed to plead illegality concerning the services
provided by the Anesthesia Defendants,

In reviewing the Complaint and giving Plaintiff every benefit of the doubt, it appears that

Plaintiff is attempting to argue that the Anesthesia Defendants (1) performed fraudulent

BE: 10379463.4/ADV 122-276254
Case 2:19-cv-09465-KM-JBC Document 20 Filed 05/21/19 Page 11 of 25 PagelD: 652

anesthesia services and (2) unbundled the billing for anesthesia. GEICO then alleges that these
actions give rise to fraud claims.

Crucially, Plaintiff falls far short of the necessary pleading requirements for these fraud
claims based on either (A) fraudulent services or (B) unbundling. See generally Inst. Inv.
Group., 564 F.3d at 253.

The pleading deficiency is not accidental. In truth, the Complaint fails to plead the
allegations with particularity, because Plaintiff has no facts to support the outrageous legal
conclusions that are presented, highlighting a fatal deficiency in the case. Indeed, Plaintiffs has
no personal knowledge related to any of the alleged violations. This is the type of baseless
pleading that Rule 9(b) is designed to prevent.

A. “Fraudulent Services”

GEICO fails to explain why the services performed by the Anesthesia Defendants were
fraudulent.

Crucially, the only factual allegations arguably related to Dr. Li and Dr. Surace regarding
“fraudulent services” are as follows:

17. Defendant Surace resides in and is a citizen of New Jersey.’
Surace was licensed to practice medicine in New Jersey on June

23, 2003, and purported to perform many of the Fraudulent
Services at Apex Anesthesia.

18. Defendant Li resides in and is a citizen of New Jersey. Li was
licensed to practice medicine in New Jersey on June 7, 2005, and
purported to perform many of the Fraudulent Services at Apex
Anesthesia.

1. The Medically Unnecessary Anesthesia Services

 

As explained in the Surace Declaration, this is inaccurate. Surace is not a resident of
New Jersey.

BE:10379463.4/ADV 122-276254
Case 2:19-cv-09465-KM-JBC Document 20 Filed 05/21/19 Page 12 of 25 PagelD: 653

308. In the claims identified in Exhibit “1”, the pain management
injections purportedly provided by He, Qian, Maniam, and
Advanced Pain Care were virtually always administered using
anesthesia, specifically sedation.

309. In a legitimate clinical setting, pain management injections
such as epidural injections and facet injections generally do not

require sedation.

310. Indeed, according to a review of the literature published in
Pain Physician, the official journal of the American Society of
Interventional Pain Physicians, “[mJost practice guidelines
discourage the routine use of sedation for interventional pain
procedures.” See Smith, Howard, M.D., Evaluation of Intravenous
Sedation on Diagnostic Spinal Injection Procedures, Pain
Physician 2013.°

 

311. Along similar lines, the American Society of
Anesthesiologists has specified that “the majority of minor pain
procedures, under most routine circumstances, do not require
anesthesia care other than local anesthesia. Such procedures
include epidural steroid injections, epidural blood patch, trigger
point injections, sacroiliac joint injections, bursal injections, and
occipital nerve block and facet injections.” See American Society
of Anesthesiologists, “Statement on Anesthetic Care during
Interventional Pain Procedures for Adults”, October 20, 2010.

312. Sedation generally is unwarranted in the context of
interventional pain procedures such as pain management injections
because the risk attendant to sedation outweighs any prospective
benefit to the patient.

313. Not only can sedation itself induce adverse events, including
death, but patients receiving pain management injections should
remain awake and alert to warn the treating physician of adverse
events relating to the underlying injections.

314. Even so, in the claims for pain management injections and
anesthesia identified in Exhibits “1” and “2”, Apex Anesthesia, Li,
Surace, ...— at the direction of He and Advanced Pain Care —
virtually always purported to provide the Insureds with unjustified,
medically unnecessary, and indeed dangerous sedation.

 

A copy of the article is attached to the Carroll Declaration as Exhibit B as it was
specifically incorporated by reference in the complaint. See In re Bayside Prison Litig.,
190 F. Supp. 2d at 760.

BE:10379463.4/ADV 122-276254
Case 2:19-cv-09465-KM-JBC Document 20 Filed 05/21/19 Page 13 of 25 PagelD: 654

316. Apex Anesthesia, Advanced Pain Care, He, Li, Surace, .
were well-aware of the fact that sedation generally is unwarranted
in the context of interventional pain procedures such as pain
management injections because the risk attendant to sedation
outweighs any prospective benefit to the patient.

 

317. Even so, Apex Anesthesia, Li, Surace,... — at the direction
of He and Advanced Pain Care — routinely administered sedation
to the Insureds in the claims identified in Exhibits “1” and “2” in
order to: (i) increase the amount of fraudulent billing that they
could submit to GEICO and other insurers; and (ii) as discussed
below, create the false appearance that the attendant anesthesia and
interventional pain management services qualified for the ASC
Exception to the Codey Law.

318. Each and every one of the anesthesia services attendant to the
pain management injections that are identified in Exhibit “2” was
medically unnecessary, in that the anesthesia services: (i) were
provided, to the extent that they were provided at all, primarily for
the benefit of Apex Anesthesia, Advanced Pain Care, He, Li,
Surace,..., and not to treat or otherwise benefit the Insureds; and
(ii) were not the most appropriate standard of level of service in
accordance with standards of good practice and_ standard
professional treatment protocols.

 

 

(Emphasis added.)

Essentially, GEICO assumes that the anesthesia services were unnecessary and fraudulent
based on Plaintiff's general citation to literature indicating that anesthesia may not be required.
GEICO then claims -- without any specificity or explanation -- that each and every anesthesia
service performed was fraudulent. (ECF 1 at §318.) GEICO fails to meet the pleading standard
on this basis alone. See Inst. Inv. Group, 564 F.3d at 253.

Further, GEICO completely ignores the fact that a decision as to whether to perform
anesthesia must be made on an individual basis. Indeed, the very article cited by GEICO
indicates as much. Specifically, in Evaluation of Intravenous Sedation on Diagnostic Spinal
Injection Procedures, Dr. Smith opines:

IV sedation analgesia is inconsistently employed across
interventional pain settings. In one survey of pain practices, 46%

10
BE:10379463.4/ADV 122-276254
Case 2:19-cv-09465-KM-JBC Document 20 Filed 05/21/19 Page 14 of 25 PagelD: 655

of respondents employed IV sedation for lumbar epidural steroid
injections and 53% used it for cervical epidural steroid injections
Most practice guidelines discourage the routine use of sedation for
interventional pain procedures. There are, however, patients who
are unable to cooperate with the procedure for various reasons and
for whom sedation may be indicated to control patient anxiety or
apprehension and allow for safe and satisfactory conduct of the
procedure/intervention. In these instances, providing appropriate
sedation goes beyond being humane; it is required in order to
perform the procedure safely and effectively. It has been shown
that the preprocedural anxiety level correlates with the
postprocedural level of patient comfort. One study compared the
anxiolytic effect of midazolam and droperidol, administered prior
to epidural catheterization, on postprocedural memories and
comfort level between 12 and 20 hours and showed that patients
receiving midazolam reported significantly less pain and anxiety

 

 

 

See Exhibit B to Carroll Declaration (Emphasis added.)

The Smith article actually demonstrates that providing anesthesia for anxious patients is
the standard of care. Id. Further, the article indicates that anesthesia was used during 46% of
lumbar epidural steroid injections and 53% of cervical epidural steroid injections. This
demonstrates that most practitioners are using sedation for these procedures. GEICO cannot
ignore these facts in an attempt to create a fraud claim.

At this stage, GEICO is tasked with presenting “who, what, when, where and how of the

alleged fraud.” Inst. Inv, Group v. Avaya, Inc., 564 F.3d at 253. Yet, GEICO failed to plead any

 

facts substantiating that the anesthesia services were unnecessary for any specific claim — let
alone fraudulent.

Worse, GEICO ignores the fact that the very article on which it relies indicates that
anesthesia is commonly used and is necessary in certain cases. At the very least, this required
GEICO to perform an analysis of the medical records to determine whether there was a
justification for the anesthesia services for each patient. GEICO failed to demonstrate that it did

SO.

1]
BE:10379463.4/ADV 122-276254
Case 2:19-cv-09465-KM-JBC Document 20 Filed 05/21/19 Page 15 of 25 PagelD: 656

Similarly, GEICO’s threadbare conclusion that the anesthesia services were provided in
an attempt to justify performing the procedures at an ambulatory surgery center is simply a
threadbare conclusion, which cannot support GEICO’s claims in this case. See Bright, 380 F.3d
at 735.

Likewise, GEICO does not allege that the Anesthesia Defendants have any ownership or
control over Apex. Therefore, Plaintiff tacitly acknowledges that these were simply regular
anesthesiologists performing services for Apex. There is, therefore, no basis to include these
defendants in this fraud case.

In this regard, GEICO falls woefully short in demonstrating how the use of anesthesia for
pain management procedures alone would rise to the level of a fraudulent service. Therefore,
GEICO failed to plead the alleged fraudulent conduct with the requisite particularity.

B. Unbundling Claim.

GEICO fails to set forth a claim for unbundling against the Anesthesia Defendants.

The Complaint provides the following facts regarding the claim that the Anesthesia
Defendants were involved in unbundling anesthesia charges:

E. The Fraudulent Unbundling for the Injection of Anesthetic
Substances from the Underlying Charges for Anesthesia
Services

349, Pursuant to N.J.A.C. 11:3-29.4, “[a]rtificially separating or
partitioning what is inherently one total procedure into subparts
that are integral to the whole for the purpose of increasing medical
fees is prohibited. Such practice is commonly referred to as
‘unbundling’ or ‘fragmented’ billing.”

350. Even so, in order to maximize their fraudulent charges for
their putative anesthesia services identified in Exhibit “2”, Apex
Anesthesia, Advanced Pain Care, He, Li, Surace, Kalfayan,
Caruthers, Finley, and Tewari virtually always: (i) purported to
provide anesthesia services to Insureds, which they billed to
GEICO using CPT code 01992, typically resulting in a charge of
between $1,425.00 and $8,550.00; and, simultaneously (ii) billed

12
BE: 10379463.4/ADV 122-276254
Case 2:19-cv-09465-KM-JBC Document 20 Filed 05/21/19 Page 16 of 25 PagelD: 657

GEICO or caused GEICO to be billed an additional $800.00 under
CPT codes 96374 or 96375 for the supposed injection of the
anesthetics required for general sedation.

351. However, the injection of the anesthetics required for general
sedation were part and parcel of the putative anesthesia services
that Apex Anesthesia, Advanced Pain Care, He, Li, Surace,
Kalfayan, Caruthers, Finley, and Tewari billed or caused to be
billed under CPT code 01992.

352. Despite the fact that the injection of the anesthetics was part
and parcel of the putative anesthesia services that Apex
Anesthesia, Advanced Pain Care, He, Li, Surace, Kalfayan,
Caruthers, Finley, and Tewari billed under CPT code 01992, Apex
Anesthesia, Advanced Pain Care, He, Li, Surace, Kalfayan,
Caruthers, Finley, and Tewari routinely unbundled the injection of
the anesthetics necessary for the anesthesia services into a separate
charge of $800.00 under CPT codes 96374 or 96375 in order to
further increase their already-fraudulent charges for the putative
anesthesia services.

353. For example:

(vii) On February 16, 2017, Li, He, Advanced Pain Care, and
Apex Anesthesia unbundled a separate charge of $800.00 for the
injection of anesthetics under CPT code 96374 from a charge
under CPT code 01992 for purported anesthesia services they
purported to provide an Insured named RH.

(viii) On March 4, 2017, Li, He, Advanced Pain Care, and Apex
Anesthesia unbundled a separate charge of $800.00 for the
injection of anesthetics under CPT code 96375 from a charge
under CPT code 01992 for purported anesthesia services they
purported to provide an Insured named VS.

(xviii) On October 7, 2017, Li, He, Advanced Pain Care, and
Apex Anesthesia unbundled a separate charge of $800.00 for the
injection of anesthetics under CPT code 96375 from a charge
under CPT code 01992 for purported anesthesia services they
purported to provide an Insured named BG.

(xix) On December 2, 2017, Li, He, Advanced Pain Care, and
Apex Anesthesia unbundled a separate charge of $800.00 for the
injection of anesthetics under CPT code 96375 from a charge
under CPT code 01992 for purported anesthesia services they
purported to provide an Insured named CL.

13
BE:10379463.4/ADV 122-276254
Case 2:19-cv-09465-KM-JBC Document 20 Filed 05/21/19 Page 17 of 25 PagelD: 658

(xx) On January 27, 2018, Li, He, Advanced Pain Care, and
Apex Anesthesia unbundled a separate charge of $800.00 for the
injection of anesthetics under CPT code 96374 from a charge
under CPT code 01992 for purported anesthesia services they
purported to provide an Insured named EB.

(xxii) On March 3, 2018, Surace, He, Advanced Pain Care, and
Apex Anesthesia unbundled a separate charge of $800.00 for the
injection of anesthetics under CPT code 96374 from a charge
under CPT code 01992 for purported anesthesia services they
purported to provide an Insured named RC.

(xxiv) On July 28, 2018, Surace, He, Advanced Pain Care, and
Apex Anesthesia unbundled a separate charge of $800.00 for the
injection of anesthetics under CPT code 96374 from a charge
under CPT code 01992 for purported anesthesia services they
purported to provide an Insured named MV.

(xxv) On August 25, 2018, Surace, He, Advanced Pain Care, and
Apex Anesthesia unbundled a separate charge of $800.00 for the
injection of anesthetics under CPT code 96374 from a charge
under CPT code 01992 for purported anesthesia services they
purported to provide an Insured named RM.

354. These are only representative examples. In claims for
anesthesia services identified in Exhibit “2”, Apex Anesthesia,
Advanced Pain Care, He, Li, Surace, Kalfayan, Caruthers, Finley,
and Tewari routinely unbundled the injection of the anesthetics
necessary for the anesthesia services into a separate charge of
$800.00 under CPT codes 96374 or 96375 in order to further
increase their already-fraudulent charges for the putative
anesthesia services.

355. Each and every time that Apex Anesthesia, Advanced Pain
Care, He, Li, Surace, Kalfayan, Caruthers, Finley, and Tewari
unbundled the injection of the anesthetics necessary for the
anesthesia services into a separate charge of $800.00 under CPT
codes 96374 or 96375 in order to further increase their already-
fraudulent charges for the putative anesthesia services constituted a
separate violation of N.J.A.C. 11:3-29.4.

401. To support their fraudulent charges, the Defendants
systematically submitted or caused to be submitted hundreds of
HCFA-—1500 forms and treatment reports through Advanced Pain
Care and Apex Anesthesia containing hundreds of fraudulent

14
BE:10379463.4/ADV 122-276254
Case 2:19-cv-09465-KM-JBC Document 20 Filed 05/21/19 Page 18 of 25 PagelD: 659

charges, seeking payment for the Fraudulent Services for which
they were not entitled to receive payment.

By GEICO’s own admission the bills for anesthesia services were submitted by Apex.
(ECF 1 at 9401.) In fact, a review of the bills, which were specifically referenced in the
Complaint, demonstrates that Apex billed for the services provided. See Exhibit A to Carroll
Declaration. In addition, there is no allegation that the Anesthesia Defendants had any
ownership or control over Apex. The Anesthesia Defendants, therefore, could not be responsible
for an alleged coding issue with the billing.

As GEICO failed to plead the allegations of fraud against the Anesthesia Defendants with
the requisite particularity, Count II (IFPA), Count IV and IX (RICO), Count VI (aiding and

abeting fraud), Count X (common law fraud) must be dismissed.

POINT II
PLAINTIFF FAILED TO SET FORTH A VALID IFPA CLAIM
GEICO fails to set forth an IFPA claim against the Anesthesia Defendants.
The Insurance Fraud Prevention Act provides as follows in pertinent part:

a. A person or a practitioner violates this act if he:

(1) Presents or causes to be presented any written or oral statement
as part of, or in support of or opposition to, a claim for payment or
other benefit pursuant to an insurance policy ..., knowing that the
statement contains any false or misleading information concerning
any fact or thing material to the claim; or

(2) Prepares or makes any written or oral statement that is intended
to be presented to any insurance company, ..., or in support of or
opposition to any claim for payment or other benefit pursuant to an
insurance policy ..., knowing that the statement contains any
false or misleading information concerning any fact or thing
material to the claim; or

(3) Conceals or knowingly fails to disclose the occurrence of an
event which affects any person's initial or continued right or

15
BE:10379463.4/ADV 122-276254
Case 2:19-cv-09465-KM-JBC Document 20 Filed 05/21/19 Page 19 of 25 PagelD: 660

entitlement to (a) any insurance benefit or payment or (b) the
amount of any benefit or payment to which the person is entitled.

“To reiterate, an IFPA violation requires the submission of a knowingly misleading
statement in support of a claim for insurance benefits.” See MLS Med. Grp. LLC, No. CIV.A.
12-7281 SRC, 2013 WL 6384652, at *8.

In MLS Medical Group, the court dismissed a similar GEICO IFPA claim based on the
following analysis:

The Amended Complaint contains no claim-specific allegation of
fraud, which identifies with specificity the offending statement,
why it is false or misleading and the basis for the claimant's
knowledge of its alleged falseness. Here, GEICO presents no
claim-by-claim analysis as to statements made in billing forms
and/or treatment records, why the stated diagnosis (or
corresponding CPT code) was false or exaggerated and why the
treatment or electrodiagnostic test administered was medically
unnecessary, as Plaintiff alleges. Instead, GEICO makes the
conclusory allegation that MLS must be disgorged of $345,000 in
PIP benefits because “most of the insureds whom the Defendants
purport to treat have been involved in very minor accidents
involving low-speed collisions or side-swipes,’” which, GEICO
broadly asserts, do not cause long-term injuries and thus do not
support the diagnoses, treatment and tests for which MLS has
billed GEICO pursuant to the insureds' assigned PIP benefits.
(Am.Compl., { 60.) Equally unavailing for lack of specificity as to
circumstances indicating fraud are GEICO's blanket assertions that
the claims involve a delay between the date of the accident and
treatment and that this delay, without more, demonstrates fraud.

Here, GEICO similarly makes sweeping accusations of fraudulent services based on the
provision of anesthesia for pain management injections. At no point does GEICO identify an
actual fraudulent claim for anesthesia. GEICO’s general allegations that all anesthesia services
were fraudulent does not meet the standard for a fraud claim. See MLS Med. Grp. LLC, No.
CIV.A. 12-7281 SRC, 2013 WL 6384652, at *8. This is particularly true given that the scholarly
article, on which GEICO relies, indicates that there are circumstances requiring the use of
anesthesia for a pain management injection. See Exhibit B to Carroll Declaration.

16
BE:10379463.4/ADV 122-276254
Case 2:19-cv-09465-KM-JBC Document 20 Filed 05/21/19 Page 20 of 25 PagelD: 661

In short, GEICO is attempting to conjure a fraud claim based on a difference of clinical
opinion about the use of anesthesia for pain management injections. There is no settled case law
to support GEICO’s claims against the Anesthesia Defendants based on these facts. Similarly,
the treatment of the patients requires an individual analysis of each case. In this regard, each
claim stands on its own and a determination that the treatment of a single patient lacked medical
necessity would not and could not apply to the treatment of different patients. GEICO
overreached by including the Anesthesia Defendants in this case. There is no legitimate
allegation of fraud.

GEICO similarly fails to maintain an IFPA violation against the Anesthesia Defendants
based on the unbundling allegations. There is nothing in the Complaint that credibly alleges that
the Anesthesia Defendants were involved in medical coding and billing. Conversely, the
Complaint admits, and the bills confirm, that Apex Anesthesia was responsible for billing for the
services. Therefore, simply alleging that eight instances of unbundling by Apex -- not the
Anesthesia Defendants — does not demonstrate any misrepresentation or false statement by the
Anesthesia Defendants. This is further supported by the fact that the Anesthesia Defendants
have no ownership or control over Apex. As explained in Point One, these allegations fall
woefully short of pleading an IFPA claim.

In addition, the claim that false statements were made knowingly is merely a conclusory

allegation, which is insufficient to survive a motion to dismiss. Bright v. Westmoreland Cty.,

 

380 F.3d 729, 735 (3d Cir. 2004),
In short, GEICO fell woefully short of establishing an IFPA claim against the Anesthesia

Defendants necessitating dismissal.

17
BE: 10379463.4/ADV 122-276254
Case 2:19-cv-09465-KM-JBC Document 20 Filed 05/21/19 Page 21 of 25 PagelD: 662

POINT III
GEICO FAILS TO SET FORTH A RICO CLAIM

Plaintiff fails to set forth a RICO claim against the Anesthesia Defendants.

Plaintiff attempts to pull the Anesthesia Defendants into their sprawling racketeering case
with vague reference to fraudulent services and the unbundling of eight anesthesia claims.
Admittedly, Plaintiff is not the first litigant to seek an unwarranted tactical advantage using the
“litigation equivalent of a thermonuclear device,” but the Court should not entertain it. Miranda
v. Ponce Fed. Bank, 948 F.2d 41, 44 (1st Cir. 1991).

Notably, RICO was designed to “seek the eradication of organized crime in the United
States" and to "curb the infiltration of legitimate business organizations by racketeers.” Pub. L.
No. 91-452, 84 Stat. 922 (1970); Atlas Pile Driving Co. v. DiCon Fin. Co., 886 F.2d 986, 990
(8th Cir. 1989). Yet, the use of RICO has been abused as noted by one court:

At a time when the federal courts—which are a scarce dispute
resolution resource, indeed—are straining under the pressure of an
ever-increasing caseload, we simply cannot tolerate this type of
litigation. Particularly with regard to civil RICO claims, plaintiffs
must stop and think before filing them. If used correctly, the civil
RICO provisions may have many salutary effects. When used
improperly, as in this case, those provisions allow a
complainant to shake down his opponent and, given the
expense of defending a RICO charge, to extort a settlement.
Such improper use of the civil RICO provisions comes at the

expense of the federal judiciary and those who need ready access
to the courts.

Casper v. Paine Webber Grp., Inc., 787 F. Supp. 1480, 1500 n.8 (D.N.J. 1992) (emphasis added);
see also Glessner v. Kenny, 952 F.2d 702, 705 (3d Cir. 1991) (Third Circuit “once again required
to analyze the applicability of RICO to a claim that ordinarily would have been framed in terms

of a common law action for misrepresentation or fraud”).

18
BE:10379463.4/ADV 122-276254
Case 2:19-cv-09465-KM-JBC Document 20 Filed 05/21/19 Page 22 of 25 PagelD: 663

Indeed, since its enactment civil RICO “has been applied to an expansive array of
situations, evolving into something quite different from the original contemplation of its

enactors.” Dow Chem. Co. v. Exxon Corp., 30 F. Supp. 2d 673, 694 (D.N.J. 1998). That is why

 

“courts should strive to flush out frivolous RICO allegations at an early stage of the litigation.”
Rothberg v. Marger, 2013 WL 1314699, at *10 (D.N.J. Mar. 28, 2013) (internal citations
omitted),

Yet, this Court need not address whether RICO’s mutated reach has exceeded its original
grasp. The focus of this motion is far more narrow. The reality is that the facts of this particular

case as alleged against the Anesthesia Defendants do not support a RICO claim.

To set forth a proper RICO claim under 18 U.S.C. § 1962(c), a plaintiff must properly
allege “(1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity.” In re

Ins, Brokerage Antitrust Litig., 618 F.3d 300, 362 (3d Cir.2010); see also MLS Med. Grp, LLC,

 

No. CIV.A. 12-7281 SRC, 2013 WL 6384652, at *9-11 (D.N.J. Dec. 6, 2013).

A “pattern” of racketeering activity requires the commission of at least two acts of

racketeering within a ten-year period. 18 U.S.C. § 1961(5).

Where the predicate RICO acts are based in fraud — i.e. mail fraud — the fraud allegations
must meet the heightened pleading requirements of Rule 9(b). See, e.g., Poling v. Hovnanian

Enterprises, 99 F. Supp. 2d 502, 508(D.N.J. 2000).

Here, the alleged racketeering activity consists of mail fraud in the submission of
insurance claims for allegedly medically unnecessary services. (ECF 1 at 9429.) As explained
in detail above, GEICO has not and cannot plead fraud with the requisite particularity. Indeed,

as the mail fraud allegations consist only of the submission of claims to GEICO for “fraudulent

19
BE: 10379463,4/ADV 122-276254
Case 2:19-cv-09465-KM-JBC Document 20 Filed 05/21/19 Page 23 of 25 PagelD: 664

services” and “unbundling.” The RICO claim suffers from the same deficiencies in pleading

fraud outlined in Points I and II above.

As such, Counts IV and IX should be dismissed in their entirety.

POINT IV

PLAINTIFF FAILS TO PLEAD AN UNJUST ENRICHMENT CLAIM

Plaintiff did not properly plead a claim for unjust enrichment. “Generally, to claim unjust
enrichment, a plaintiff must allege that (1) at plaintiffs expense (2) defendant received benefit
(3) under circumstances that would make it unjust for defendant to retain benefit without paying

for it.” Snyder v. Farnam Companies, Inc., 792 F. Supp. 2d 712, 723-24 (D.N.J. 2011)(internal

 

citations and quotations omitted). “Since a plaintiff must confer a benefit on the defendant to
support an unjust enrichment claim, this element has been interpreted by New Jersey courts as a
requirement that ‘the plaintiff allege a sufficiently direct relationship with the defendant to

support the claim.” Id. (internal citations and quotations).

GEICO’s unjust enrichment claim fails for several reasons. First, Plaintiff has not
established a requisite loss based on anesthesia services. Indeed, Plaintiff provides a detailed
schedule of anesthesia bills and charges, but fails to identify whether it actually paid on each of

those claims. (ECF 1-2.)

Second, Plaintiff failed to establish a benefit retained by the Anesthesia Defendants.
GEICO’s blanket statement that the Anesthesia Defendants were enriched is a threadbare
conclusion that fails to meet the basic pleading requirements. See, e.g., Bright v. Westmoreland

Cty., 380 F.3d 729, 735 (3d Cir. 2004).

20
BE:10379463.4/ADV 122-276254
Case 2:19-cv-09465-KM-JBC Document 20 Filed 05/21/19 Page 24 of 25 PagelD: 665

Third, Plaintiff failed to establish that it would be unjust for Plaintiff to retain the benefit

for all of the reasons set forth throughout this brief.

Finally, where the federal claims are dismissed before trial, the state claims should be

dismissed as well. United Mine Workers of America v. Gibbs, 383 U.S. 715, 726 (1966).

 

As such Count VII should be dismissed in its entirety.

POINT V

THE COMPLAINT SHOULD BE DISMISSED AGAINST SURACE FOR LACK OF
SERVICE

As set forth in the Surace Declaration, the Complaint should be dismissed pursuant to
Rules 12(b)(4) and (5), because he was never actually served with the Complaint. In addition,

the false affidavit of service should be quashed.

Specifically, the affidavit of service file by GEICO indicates that Surace was served by
delivery to his wife, Teresa Surace at 2191 Mackay Avenue, Apartment 2 in Fort Lee New
Jersey. In the Surace Declaration, the doctor confirmed that he does not live in New Jersey and
he has never lived at the Fort Lee address. In addition, Teresa Surace is not his wife or a

member of his household. As such, the affidavit is inaccurate and there was no such service.

Accordingly, Surace moves to quash the affidavit of service (ECF 12) and dismiss the

complaint for lack of service.

21
BE:10379463.4/ADV 122-276254
Case 2:19-cv-09465-KM-JBC Document 20 Filed 05/21/19 Page 25 of 25 PagelD: 666

CONCLUSION

For the reasons set forth above, Defendant respectfully requests that the Court grant

the Anesthesia Defendants motion to dismiss, with prejudice, in accordance with Rule 12.

BRACH EICHLER LLC
Attorneys for Defendants,
John Li, M.D. and Anthony Surace, M.D.

By: /s/ Keith J, Roberts
KEITH J. ROBERTS

Dated: May 21, 2019

22
BE:10379463.4/ADV 122-276254
